DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, and 7 objected to because of the following informalities: Claim 1 recites “characterized in that it comprises.” Presumably this was intended to be “comprising” or similar as this wording is redundant. Claims 6 and 7 have blank parentheses. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites two cylindrical surfaces, however, no cylindrical surfaces are shown in the drawings, and, the surfaces pointed to are items 22 and 32, which appear to be half or 
Claim 6 recites “the rotation of the second support relative to the first support.” There is insufficient antecedent basis for this limitation in the claims. Claim 1 only recites “with the possibility of rotating about at least a first axis,” but does not claim rotation of the second support relative to the first support. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park et al. (US Patent No. 9,418,574).
In Reference to Claims 1-4, 6, and 7
 	Park teaches (Claim 1) A device for simulating a surgical intervention, characterised in that it comprises: a first support (item 77 and item 85, fig’s 2-5), which defines a first reference plane (top plane of item 77, fig’s 2-5) and a second reference plane (bottom plane of item 98, fig’s 2-5, fig’s 2-4); a second support (items 90, fig’s 2-5), provided with a seat (top surface of item 90, fig’s 2-5) for accommodating a portion of bone or of a bone model (note this is merely an intended use, item 90 is capable of accommodating a portion of a bone, meeting this 
(Claim 2) wherein the first plane and the second plane are inclined relative to each other by a prefixed angle (fig’s 3 and 4 and column 6 lines 24-26, when locked);
(Claim 3) wherein the first plane and the second plane are inclined relative to each other by an adjustable angle (fig’s 3 and 4 and column 6 lines 24-26, when unlocked);
(Claim 4) wherein the first axis is parallel to the second plane (fig’s 3 and 4; a rotational axis through item B is always parallel to bottom plane of item 98, as they move together);
(Claim 6) comprising a maneuvering means configured to bring about the rotation of the second support relative to the first support (items 93 or items 86, or any other graspable portion of the upper portion, column 8 lines 28-40);
(Claim 7) comprising a locking means configured to lock the second support in a desired angular position relative to the first support (column 7 lines 4-12, screw).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. 
In Reference to Claim 5
Park teaches all of claim 1 as discussed above. 

Park fails to teach the second support comprising a cylindrical mating surface of claim 5. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the movable mount of Park with the features of two cylindrical mating surfaces instead of spherical and cylindrical mating surfaces merely as a matter of engineering design choice, since it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). And, that rearrangement of parts are obvious matters of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device would operate to pivot around an axis regardless of whether the surfaces are partially cylindrical or spherical and cylindrical, or, where, in particular, theses surfaces are located, this minor change in shape / location is not a patentable distinction. 

Claim 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Browne-Wilkinson (US PGPub. No. 2008/0286736 A1).
In Reference to Claims 8-10
Park teaches all of claim 1 as discussed above. 

(Claim 9) wherein the casing is made of elastomeric material (rubber and latex are elastomeric).
Park fails to teach the feature of rendering the inside inaccessible of claim 8 and the features of claim 10. 
Browne-Wilkinson teaches (Claim 8) a casing rendering the inside inaccessible (item 15, fig’s 1 and 2); 
 (Claim 10) wherein the casing (item 15, fig. 2) contains within it replaceable elements which simulate the anatomical structures of a joint, wherein said replaceable elements simulate anatomical structures that are intact (items 11-14, fig’s 1 and 2 and paragraphs 0023-0024) or represent specific pathologies and may or may not incorporate all or part of the surrounding soft tissues.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the surgical simulator device of Park with the feature of an inaccessible casing around an anatomical joint as taught by the surgical simulator device of Browne-Wilkinson for the purpose of allowing the device to be used to practice additional surgical procedures as taught by Browne-Wilkinson (abstract, paragraph 0022), making the device more versatile, more useful, and more attractive to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711